Citation Nr: 0926858	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-08 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decisions of 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, granted service 
connection for post traumatic stress disorder (PTSD) and 
assigned a 50 percent evaluation effective from June 12, 2003

At an April 2008 Travel Board hearing the Veteran provided 
testimony before the undersigned Acting Veterans Law Judge. 
He also testified at a personal hearing in June 2005.  
Transcripts of both hearings are of record.

The Veteran's testimony that he is unable to work because of 
his service-connected PTSD has raised a claim of entitlement 
to a total disability rating based on individual 
unemployability.  This issue is referred to the RO for 
appropriate development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was last examined for his PTSD in September 2005 
almost 4 years ago.  VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his psychiatric disability. See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board also observes that the Veteran testified that he 
receives treatment for this disability since June 2003 and 
records of his VA care have not been associated with the 
claims folder.  Under the law, VA must obtain these records. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).

Accordingly, the case is REMANDED for the following action:

1.  All treatment records for the Veteran 
should be obtained from the VA Medical 
Center in Temple, Texas and the VA 
outpatient clinic in Palestine, Texas, 
dated from June 2003 to the present.

2.  Thereafter, schedule the Veteran for a 
VA psychiatric examination to determine 
the extent and severity of his PTSD. The 
claims folder should be made available to 
and reviewed by the examiner. All 
indicated tests should be performed.

The examiner should report all pertinent 
findings and estimate the Veteran's Global 
Assessment of Functional (GAF) Scale 
score. The examiner must indicate the 
impact of the Veteran's PTSD on his 
ability to work. The examiner should set 
forth a complete rationale for all 
findings and conclusions in a legible 
report.

3.  Finally, reconsider the Veteran's 
appeal. If the benefit sought on appeal is 
not granted, the RO must issue a 
supplemental statement of the case and the 
Veteran should be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




